          Case 3:19-cv-03667-EMC Document 81 Filed 03/01/21 Page 1 of 2




 1   MARC S. HINES (SBN 140065)
     mhines@lawhhp.com
 2   NICOLE M. HAMPTON (SBN 189024)
     nhampton@lawhhp.com
 3   BRIAN PELANDA (SBN 278453)
     bpelanda@lawhhp.com
 4   HINES HAMPTON PELANDA LLP
     30 Executive Park, Suite 210
 5   Irvine, California 92614
     Tel.: (714) 513-1122
 6   Fax: (714) 242-9529
 7   Attorneys for Defendant AMCO Insurance Company
 8                        UNITED STATES DISTRICT COURT
 9
                       NORTHERN DISTRICT OF CALIFORNIA
10
11   JANICE HUTSON; JANICE HUTSON,              Case No.: 3:19-cv-03667-EMC
     REP OF ESTATE OF TOMMMY                    Hon. Edward M. Chen
12   GREMILLION & ESTATE OF BETTY
13   HUTSON,
                                                JOINT STIPULATION FOR
14              Plaintiffs,                     DISMISSAL OF ACTION
15
           v.
16
17   AMCO INSURANCE COMPANY,
     INC.; NATIONWIDE INSURANCE
18
     CO., INC.; WELLS FARGO BANK NA
19   PROPERTY DIVISION; and DOES 1-
     20,
20
21                Defendants.
22
23         TO THIS HONORABLE COURT, ALL PARTIES, AND THEIR
24   ATTORNEYS OF RECORD IN THIS MATTER:
25         Plaintiffs, by and through their attorney of record, and Defendant AMCO
26   INSURANCE COMPANY (“AMCO”), by and through its attorneys of record,
27   having entered into a written confidential settlement agreement, and pursuant to
28
                                            1
                       JOINT STIPULATION FOR DISMISSAL OF ACTION
          Case 3:19-cv-03667-EMC Document 81 Filed 03/01/21 Page 2 of 2




 1   Federal Rules of Civil Procedure 41(a), hereby stipulate and agree to dismiss the
 2   above-captioned action in its entirety, with prejudice.
 3         The parties have agreed that each side shall bear its own costs and fees.
 4         Defendant Wells Fargo has previously been dismissed from this action.
 5
     Dated: March 1, 2021                   HINES HAMPTON PELANDA
 6                                          LLP
 7
                                            By:      /s/ Nicole M. Hampton
 8
                                                     Nicole M. Hampton
 9                                                   Attorneys for Defendant
10
                                                     AMCO INSURANCE COMPANY

11
     Dated: March 1, 2021                   LAW OFFICE OF EMMANUEL
12                                          ENYINWA
13
                                            By:      /s/ Emmanuel Enyinwa
14                                                   EMMANUEL ENYINWA, ESQ.
15                                                   Attorney for Plaintiffs

16
17                     ATTESTATION OF CONCURRENCE IN FILING
18         I hereby attest and certify that on February 28, 2021, I received concurrence
19   from Plaintiff’s counsel, Emmanuel Enyinwa, to file this document with his
20   electronic signature attached. I certify under penalty of perjury under the laws of the
21                                        STRIC
                                       DIforegoing
     United States of America that
                                 TESthe          T Cis true and correct. Executed on March
                               TA
22
                                                              O




     1, 2021.
                             S




                                                               U
                           ED




                                                                RT




23
                                             TED
                       UNIT




24                                       GRAN /s/ Nicole M. Hampton
                                                                    R NIA




                                                     Nicole M. Hampton
25                                                         en
                                                    d M. Ch
                       NO




                                             dwar
                                     Judge E
                                                                    FO




26
                         RT




                                                                LI




27                              ER
                           H




                                                              A




      Dated: March 1, 2021           N                          C
                                                       F
28                                       D IS T IC T O
                                               R
                                            2
                       JOINT STIPULATION FOR DISMISSAL OF ACTION
